DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/2/2020.
Applicant's election with traverse of claims 1-8 and 10 in the reply filed on 9/2/2020 is acknowledged.  The traversal is on the ground(s) that the withdrawn Group II, claims 12-15 include all the limitations of Group I, claims 1 and 10.  This is not found persuasive because the search required for Group II (method) is not required for group I (apparatus) as neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  See MPEP § 2114 and 2115.  And further it is noted that the search required for group II is not required for Group I and the search required for Group I is not required for Group II, since Group II requires a deaerating step and Group I requires a mixing container and mixing blades.  Therefore, there would be a serious burden on the examiner if restriction was not required.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a rotation-revolution mixing device” in claims 1 and 10; “a gas injection mechanism” in claims 1 and 10; “a rotation-revolution mechanism” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The recitation of the purpose of the apparatus for manufacturing a slurry for a positive electrode of a nonaqueous electrolyte secondary battery containing an alkali metal complex oxide is directed to the intended use and materials that are to be acted upon.  A slurry and the materials making up and producing the slurry are not positively claimed as structural elements.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining 
Claims reciting “a gas injection mechanism” and its intended use does nothing more than define the mechanism as capable of injecting a material that may be gas.  The noun “mechanism” does not inherently define a structure which is capable to perform the recited function of injection. Absent any clear language to point out a structural element, during this examination, the claims are read in its broadest reasonable interpretation to refer to "a gas injection mechanism" structure as a mechanism which can provide a feed of material.  Furthermore, the injection of gas specifically is directed to the material or article worked upon; and statements of “wherein the gas injection mechanism dissolves the carbonic acid gas in the slurry by injecting the carbonic acid gas under pressure in a sealed state” are directed to the intended use of the gas injection mechanism and material worked upon.  It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kweon et al. (U.S. Patent No. 7,316,865).
   Regarding claim 1, Kweon et al. discloses a slurry manufacturing apparatus (column 9, lines 43-50) comprising:
a rotation-revolution mixing device (figure 2, (see top of reference #300 with arrows indicating rotational and revolving movement; columns 7-8, lines 65-2 (planetary mixer means both rotational and revolving movement)); and
a gas injection mechanism (figure 2, see arrow above N2 indicating gas input; column 7, lines 41-47; column 7, line 67).
Regarding limitations recited in claim 1 which are directed to a manner of operating disclosed gas injection mechanism and material worked upon, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 2, Kweon et al. discloses wherein the rotation-revolution mixing device includes a mixing container and mixing blades which rotate and revolve in the mixing container (figure 2, 
Regarding claim 4, Kweon et al. discloses wherein the rotation-revolution device includes a mixing container (figure 2, reference #300; columns 7-8, lines 65-2); and the gas injection mechanism injections the gas into the mixing container (figure 2, see arrow above N2 indicating gas input into mixing container; column 7, lines 41-47; column 7, line 67).
Regarding claim 5, Kweon et al. discloses wherein the gas injection mechanism includes a sealed container provided in the exterior of the rotation-revolution mixing device and injects the gas into the sealed container (see figure 2, it is noted that the container portion of reference #300 is considered a separate container on the exterior of the two rectangular mixing device and gas is injected into the sealed container).
Regarding the limitations in claims 6 and 7, which are directed to a manner of operating disclosed gas injection mechanism and material worked upon, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  Kweon et al. discloses injecting gas into the slurry where the material is capable of dissolving at the pressure cited (figure 2; column 7, lines 21-67).  
Regarding claim 8, Kweon et al. discloses wherein the slurry is capable to contain the material lithium complex oxide (figure 2, reference #300; column 11, lines 35-67).
Regarding claim 10, Kweon et al. discloses a slurry manufacturing apparatus (column 9, lines 43-50) comprising:
a rotation-revolution mixing device (figure 2, (see top of reference #300 with arrows indicating rotational and revolving movement; columns 7-8, lines 65-2 (planetary mixer means both rotational and revolving movement)); and
a gas injection mechanism (figure 2, see arrow above N2 indicating gas input; column 7, lines 41-47; column 7, line 67).
Regarding limitations recited in claim 1 which are directed to a manner of operating disclosed gas injection mechanism and material worked upon, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kweon et al. in view of Iwasaki et al. (U.S. Patent Pub. No. 2015/0340681).
Regarding claim 3, Kweon et al. discloses all the limitations as set forth above.  The reference further discloses wherein the rotation-revolution mixing device includes a mixing container (figure 2, reference #300).  However, the reference does not explicitly disclose a rotation-revolution mechanism which causes the mixing container to rotate and revolve.
Iwasaki et al. teaches another method of producing a coated material (abstract).  The reference teaches wherein the rotation-revolution mixing device includes a mixing container and a rotation-revolution mechanism which causes the mixing container to rotate and revolve (figure 2; [0008]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the rotation-revolution mechanism of Iwasaki et al. with the apparatus of Kweon et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach methods of producing a coated material.  One of ordinary skill in the art would be motivated to provide the rotation-revolution mechanism for causing the mixing container to rotate and revolve because the rotary revolving kneading process of the container controls the damage to the active material surface and permits favorable coating (Iwasaki et al. [0009]; [0061]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frianeza-Kullberg (U.S. Patent Pub. No. 2014/0271413) discloses a rotation-revolution mixing device (Reference #20 and 24) and a gas injection mechanism (Reference #26).  Ishii (U.S. Patent No. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774